In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1806
B.G., by his next friend, J.A.G.,
                                                Plaintiffs-Appellants,
                                 v.

BOARD OF EDUCATION OF THE CITY OF CHICAGO, et al.,
                                     Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:15-cv-06372 — Virginia M. Kendall, Judge.
                     ____________________

      ARGUED MAY 17, 2018 — DECIDED AUGUST 27, 2018
                 ____________________

   Before BAUER, EASTERBROOK, and MANION, Circuit Judges.
    MANION, Circuit Judge. B.G. and his mother, J.A.G., appeal
from the district court’s denial of their motion to reverse the
ruling of an Illinois State Board of Education Impartial Hear-
ing Oﬃcer. J.A.G. had sought public funding for several Indi-
vidual Educational Evaluations because she believed the Chi-
cago Public Schools’ (the District) evaluations of B.G. were in-
adequate. The hearing oﬃcer found that the District proved
by a preponderance of the evidence that its evaluations were
2                                                              No. 17-1806

appropriate. The district court denied B.G.’s motion1 to re-
verse the hearing oﬃcer’s decision, deferring appropriately to
the hearing oﬃcer’s conclusions. For the reasons stated be-
low, we aﬃrm.
                                 I. Background
    B.G. had an unfortunate childhood. He lived alternately
with his mother (who speaks only Spanish) and three siblings
in a small apartment, and with his father, who was apparently
so much an absentee parent that B.G. was left entirely to his
own devices while he was there. He repeated first grade and
would have repeated seventh grade had the District not pro-
moted him because of his age. B.G. was diagnosed with a spe-
cific learning disability and also had significant behavior and
attendance issues—he was absent for one third of the school
year during his seventh grade year in 2013-14. All in all, B.G.’s
situation at the start of 2014 was already quite bleak.
    Things only got worse when B.G.’s father died in April
2014. B.G was hospitalized shortly thereafter with diagnoses
of morbid obesity, hypertension, severe hypoxia syndrome,
Type 2 diabetes, and obstructive sleep apnea. While B.G. was
dealing with his medical issues and the grief from losing his
father, the Illinois Department of Children and Family Ser-
vices received a report that his mother was not able to care for
her children. As a result, B.G. was sent to live with his god-
mother for an unspecified period. He returned to his mother
at some point, although the record is unclear about the timing.
   In July 2014, B.G.’s mother filed a request for a Due Pro-
cess Hearing with the Illinois State Board of Education. She


    1   B.G. and J.A.G. are referred to collectively as B.G.
No. 17-1806                                                      3

alleged that the District had violated the Individuals with Dis-
abilities Education Improvement Act of 2004 and denied B.G.
a Free Appropriate Public Education. The parties mediated
this claim in August: the District gave B.G. an aide and moved
him to a classroom with a teacher familiar with “multisensory
approaches to teaching reading and writing for students with
dyslexia.” B.G. by J.A.G. v. City of Chicago Sch. Dist. 299, 243 F.
Supp. 2d 964, 970 (N.D. Ill. 2017) (decision below).
    Around the same time, the District began to perform the
assessments of B.G.’s educational needs that would wind up
at the center of this case. The results of these assessments were
presented at an October 9, 2014, meeting of B.G.’s Individual-
ized Education Program (IEP) team. Present at the meeting
were B.G.’s case manager, all of his District evaluators, his
mother, and counsel for both sides. Although she did not
voice any objections to the IEP team’s report at the meeting,
B.G.’s mother soon requested Independent Educational Eval-
uations (IEEs) at public expense in seven areas: psychology,
speech and language, physical therapy, occupational therapy,
nursing, social work, and assistive technology. Believing its
evaluations were appropriate, the District sought a Due Pro-
cess Hearing with the State Board of Education to defend its
decision not to fund IEEs.
   An administrative hearing began in February 2015 before
Board-appointed Impartial Hearing Oﬃcer Janet K. Maxwell-
Wickett. The District presented as witnesses the professionals
who evaluated B.G., while B.G. presented two experts who
reviewed the record and oﬀered their conclusions that the
District’s various evaluations were inadequate. The hearing
oﬃcer found the District’s witnesses credible and persuasive,
and she discounted the testimony of B.G.’s experts because
4                                                   No. 17-1806

they lacked Illinois certifications and had never met B.G. She
thus concluded that the District had carried its burden to
show that its evaluations were appropriate.
    B.G. filed motions in the district court to supplement the
administrative record and to reverse the hearing oﬃcer’s de-
cision. The district court then denied (in relevant part) B.G.’s
motion to supplement the administrative record and denied
his motion to reverse the hearing oﬃcer’s decision. B.G. by
J.A.G, 243 F. Supp. 3d 964 (N.D. Ill. 2017). He timely appealed
to this court.
                          II. Discussion
    A. Motion to Supplement the Administrative Record
    As a preliminary matter, we must review the district
court’s partial denial of B.G.’s motion to supplement the ad-
ministrative record. B.G. argues that the district court should
have added to the record (1) blank testing protocols for the
Comprehensive Assessment of Spoken Language (CASL);
and (2) IEEs performed after the administrative hearing by
Mari Lane and Ari Goldsmith (the latter of whom was one of
B.G.’s experts at the hearing). The court declined largely be-
cause it concluded that the proposed additions would change
the character of the proceedings from a review of the hearing
oﬃcer’s decision to a trial de novo. Additionally, it found that
(1) the protocols were not necessary because B.G. had been
given several other assessments; and (2) post-hearing IEEs
were not relevant to review of the hearing oﬃcer’s decision.
   We review the denial of the motion to supplement for
abuse of discretion. Monticello Sch. Dist. No. 25 v. George L. on
Behalf of Brock L., 102 F.3d 895, 901–02 (7th Cir. 1996). And the
No. 17-1806                                                    5

district court was right to consider whether additional evi-
dence would change the nature of the proceeding; we have
cautioned that trial courts should guard against admitting
“such evidence to change the character of the hearing from
one of review to a trial de novo.” Id. at 901 (quoting Town of
Burlington v. Dep’t of Educ., 736 F.2d 773, 791 (1st Cir. 1984)).
    We cannot say the district court abused its discretion by
concluding that considering the post-hearing IEEs would turn
the proceedings into a trial de novo. We have explained that
“the appropriateness of an IEP ‘can only be judged by exam-
ining what was objectively reasonable at the time’ the case
conference committee created the IEP.” M.B. ex rel. Berns v.
Hamilton Southeastern Schools, 668 F.3d 851, 863 (7th Cir. 2011).
The same logic applies to IEEs procured not only after the IEP
team met, but after the hearing oﬃcer heard the case. The dis-
trict court was in no position to judge how the new IEEs might
have contributed to the IEP team’s conclusions. Further, ad-
mitting the new IEEs into the record would have made the
district judge the first arbiter of those evaluations—precisely
what we have cautioned district courts to avoid. We decline
to disturb the district court’s conclusion on this point.
    Nor can we say the district court abused its discretion by
refusing to add the blank testing protocols to the record. Un-
like the IEEs, which B.G. obtained after the due process hear-
ing, the protocol issue was raised at the hearing. The hearing
oﬃcer sustained the District’s objection to the admission of
the blank protocols on the ground that they were not the ac-
tual protocols that had been used to examine B.G., but she
permitted B.G.’s counsel to question the District’s speech and
language evaluator about whether she had filled out the
CASL protocols. In the end, the hearing oﬃcer was convinced
6                                                  No. 17-1806

that the absence of the protocols used to evaluate B.G. was
immaterial because the CASL was only one of several tests the
speech and language evaluator administered. As we explain
below, the hearing oﬃcer’s conclusion was reasonable. Thus,
the district court’s decision to exclude the blank protocols did
not amount to an abuse of discretion.
    Therefore, we aﬃrm the district court’s denial of the mo-
tion to supplement the record with the additional IEEs and
CASL protocols.
    B. Motion to Reverse the Administrative Decision
    With the motion to supplement the record resolved, we
move to the heart of the case: whether the district court erred
in denying B.G.’s motion to reverse the hearing oﬃcer’s deci-
sion. When a parent disagrees with a public agency’s educa-
tional evaluation of her child, she has the right to an IEE at
public expense in certain situations. 34 C.F.R. § 300.502(b)(1).
However, the agency may (as the District did here) seek a due
process hearing in order to demonstrate that its evaluation
was appropriate. Id. § 300.502(b)(2)(i). The appropriateness of
the agency’s evaluation is generally measured by its compli-
ance with federal regulations, specifically 34 C.F.R. §§ 300.304
and 300.305. If the agency proves by a preponderance of the
evidence that its evaluation was appropriate, the parent is not
entitled to an IEE at public expense.
   In reviewing the hearing oﬃcer’s decision, the district
court was required to “give ‘due weight’ to the administrative
process proceedings.” Monticello, 102 F.3d at 901. The level of
deference due the hearing oﬃcer depends upon how much
new evidence the district court allows into the record. When
No. 17-1806                                                    7

the court hears no new evidence, it owes “considerable defer-
ence” to the hearing oﬃcer’s factual findings. Alex R. ex rel.
Beth R. v. Forrestville Valley Cmty. Unit Sch. Dist. No. 221, 375
F.3d 603, 612 (7th Cir. 2004). It may set the judgment aside
“only if it is ‘strongly convinced that the order is erroneous.’”
Id. (quoting School Dist. v. Z.S., 295 F.3d 671, 675 (7th Cir.
2002)). This standard is “akin to the standards of clear error
or substantial evidence” under which we review the decisions
of the Social Security Commissioner. See id.; cf. Cliﬀord v. Ap-
fel, 227 F.3d 863, 869 (7th Cir. 2000) (explaining the standard
of review in Social Security cases).
    On appeal, we review the district court’s legal conclu-
sion’s de novo and factual findings for clear error. Alex R, 375
F.3d at 612. We emphasize that neither the district court nor
this court should treat IDEA cases “as ‘an invitation to the
courts to substitute their own notions of sound educational
policy for those of the school authorities which they review.’”
Monticello, 102 F.3d at 901 (quoting Board of Education v. Row-
ley, 458 U.S. 176, 206 (1982)).
    The vast majority of B.G.’s brief focuses on alleged errors
by the district’s psychologists that, in B.G.’s view, render the
district’s psychology assessment inappropriate. We will start
there and proceed through B.G.’s complaints about the other
assessments. In the end, however, the significant deference
we owe to both the hearing oﬃcer’s and the district court’s
factual findings dictates the outcome. This case is fact-inten-
sive, and the hearing oﬃcer’s review of the evidence in her
written decision was comprehensive. Because the hearing of-
ficer resolved the factual issues in the District’s favor, our
power to disturb her judgment is significantly constrained.
8                                                              No. 17-1806

Substantial evidence in the record supports the hearing of-
ficer’s decision that the district’s evaluations were appropri-
ate under the governing regulations.
          1. Psychology Assessment
    Two psychologists, Nicole Cintron and Yazmin Coehlo,
conducted the district’s psychological assessment of B.G. At
the time of the administrative hearing, Cintron had been a
lead psychologist for the district for eight years. Before that,
she was a first grade teacher for seven years and a special ed-
ucation teacher for three years. She holds a bachelor’s and a
master’s degree in bilingual special education. Coehlo had
been a school psychologist for three years and holds a mas-
ter’s degree in special education, an Illinois Type 73 license,2
and bilingual certification in Spanish.
   Coehlo administered two assessments before she went on
maternity leave and left Cintron to interpret the data: the
Wechsler Intelligence Scale for Children, Fourth Edition
(WISC-IV),3 and the Behavior Assessment System for Chil-
dren, Second Edition (BASC-II).4 Cintron then attempted to
administer the Kaufman Test of Educational Achievement,




    2   The Type 73 license is the Illinois School Counselor Certification.
    3WISC-IV is a full-scale IQ test designed for children between 6 and
16 years old.
    4 The BASC-II is an assessment intended to help “understand the be-
haviors and emotions of children and adolescents.” See https://www.pear-
sonclinical.com/education/products/100000658/behavior-assessment-sys-
tem-for-children-second-edition-basc-2.html#tab-details (last visited Au-
gust 9, 2018).
No. 17-1806                                                           9

Third Edition (KTEA-3),5 but found B.G. to be uncooperative
and the test results unreliable.
    Cintron reviewed B.G.’s academic history, previous eval-
uations, and medical history. She also performed classroom
observations in a general education class and in B.G.’s special
education classroom. Cintron noted that B.G. had been hospi-
talized in May 2014 and diagnosed with morbid obesity, hy-
pertension, and diabetes among other things. She also ob-
served that B.G. was exhibiting some signs of depression after
his father died around that same time and he had to move in
with an aunt (his godmother) while his mother sought stable
housing. Unfortunately, due to B.G.’s uncooperativeness,
Cintron was unable to conduct an interview with him on two
separate occasions.
   After all this, Cintron composed a report for B.G.’s IEP
team which the hearing oﬃcer deemed “comprehensive.”
Hearing Oﬃcer’s Decision, Findings of Fact ¶ 42. Based on
Cintron’s report, the IEP team concluded B.G. was eligible for
services under the emotional disability and special learning
disability categories. The team also used Cintron’s report to
write goals for B.G. At the IEP meeting, the team shared the
report with B.G.’s mother, who raised no objections.
    As far as we can tell from the briefing, B.G. has eight main
objections to the psychological assessment: (1) the psycholo-
gists were not suﬃciently trained and knowledgeable; (2) er-
rors in administering the assessments rendered them invalid,


   5  The KTEA-3 is “an individually administered measure of academic
achievement from ages 4.5 through 25.” See http://txautism.net/evalua-
tions/kaufman-test-of-educational-achievement-third-edition-ktea-3 (last
visited August 9, 2018).
10                                                 No. 17-1806

and, relatedly, the District’s failure (in his view) to assess
whether B.G. has an intellectual disability; (3) the psycholo-
gists erred when they concluded that B.G. was an English
speaker (and further erred by providing minimal Spanish
translation on one of the tests administered); (4) the psycholo-
gists incorrectly thought B.G. was suﬀering from an emo-
tional disability; (5) the assessment did not consider that B.G.
might have had Attention Deficit Hyperactivity Disorder
(ADHD); (6) Cintron entered the IEP meeting thinking that
B.G. should no longer be classified as learning disabled; (7)
the District failed to report certain academic data; and (8)
Cintron’s recommendations to the IEP team were erroneous.
We consider these objections in turn and ultimately find that,
in light of the record and factual findings by the hearing of-
ficer and the district court, none has merit.
              a. Qualifications and training
    As noted above, Cintron and Coehlo possess all the tradi-
tional credentials and markers of individuals qualified to per-
form psychological evaluations. Nobody can question their
their education, certifications, and years of experience. Yet
B.G. contends that despite Cintron’s training and experience,
she lacked important knowledge that rendered her unquali-
fied under 34 C.F.R. § 300.304(c)(1)(iv). As the District points
out, however, B.G.’s claims are based on a selective reading of
the record. For example, nothing B.G. cites indicates that
Cintron had any “glaring” gaps of expertise with respect to
reading. And B.G.’s citations do not support his claim that
Cintron did not know the diﬀerence between phonemic
awareness and phonics. In short, the record contains substan-
tial evidence that Cintron (and Coehlo) had suﬃcient
No. 17-1806                                                            11

knowledge, training, and experience to administer an assess-
ment.
    Further, we cannot fault the hearing oﬃcer for discount-
ing the testimony of B.G.’s expert, Dr. Goldstein, that Cintron
should have tried harder and used diﬀerent methods to ad-
minister assessments to B.G. After all, Cintron knew B.G.,
while Dr. Goldstein had never met or evaluated him. Given
that, it is understandable that the hearing oﬃcer thought
Cintron’s explanation was more persuasive than Dr. Gold-
stein’s objections.6
                b. Intellectual disability and testing irregular-
                ities
    B.G. argues that Cintron did not adequately consider
whether his score on the WISC-IV indicated an intellectual
disability. He takes issue with Cintron’s conclusion that his
drop in IQ evidenced by the two assessments was a result of
either an emotional disability or depression caused by his fa-
ther’s death. Admittedly, B.G.’s 2014 IQ, according to the
WISC-IV, was 71, just one point above the cutoﬀ for an intel-
lectual disability. But, as B.G.’s expert Dr. Goldstein acknowl-
edged, B.G.’s 2009 WISC scores were much higher and not in-
dicative of an intellectual disability. Administrative Record at
3118. Since B.G. had not experienced a head injury or other
condition that would lead to such a drop in IQ, see id. at 3471,
we cannot say the hearing oﬃcer was wrong to credit


    6 To the extent that B.G. argues Cintron should have done something
different to assess his academic skills (such as math) because he was un-
cooperative during her attempt to assess the KTEA-3, the hearing officer’s
factual findings do not support his claim. See Hearing Officer’s Decision,
Findings of Fact ¶ 33–34 & p. 61.
12                                                              No. 17-1806

Cintron’s belief that something else—whether it be grief, de-
pression, an emotional disability, or extended absences from
school—had caused the drop in B.G.’s IQ score.7
    B.G. relatedly argues that admitted mistakes in the admin-
istration of the WISC-IV and BASC-II rendered their results
invalid. But here, too, substantial evidence supports the hear-
ing oﬃcer’s conclusion that these errors were harmless. The
errors included Coehlo’s decision to provide minimal Spanish
translation while administering the WISC-IV, Cintron’s fail-
ure to explain “f scores” on the BASC-II in her report, and
Cintron’s failure to consider B.G.’s results on the Vineland as-
sessment administered by B.G.’s former special education
teacher. The hearing oﬃcer credited the District’s psycholo-
gists’ testimony that these errors did not invalidate the results
of the assessments (and the ultimate conclusion that B.G. did
not have an intellectual disability). See Hearing Oﬃcer’s De-
cision p. 62. Importantly, even Dr. Goldstein was not willing
to state at the hearing that these errors invalidated the results.8

     7Here, too, B.G.’s factual assertions are best described as a selective
reading of the record. For example, B.G. faults the District for failing to
report discrepancies between the Verbal Confirmation and other indices
on the WISC-IV, but as the District points out, the cited portion of the tran-
script is Dr. Goldstein testifying about these very discrepancies. B.G. also
charges that Coelho’s failure to administer subtests for visual closure ren-
dered her assessments inadequate, but ignores that the District’s occupa-
tional therapist did administer such a test. In any event, all of this is at the
margins; the bottom line is that substantial evidence supports the hearing
officer’s conclusion that B.G. did not have an intellectual disability. Hear-
ing Officer’s Decision, Finding of Fact ¶ 38.
     8 B.G. contends that the hearing officer shifted the burden by requiring

his expert to “definitively state” that the errors affected the results. That is
not so. The hearing officer simply discounted Dr. Goldstein’s testimony in
part because of his unwillingness to go on the record to that effect. Finders
No. 17-1806                                                           13

Hearing Oﬃcer’s Decision, Findings of Fact ¶¶ 55, 57 & p. 62.
In light of all this, we conclude that the hearing oﬃcer was
within her discretion to credit the psychologists’ assertions
and discount Dr. Goldstein’s testimony.
                c. Testing in English
    B.G. next contends that the hearing oﬃcer erred by accept-
ing the psychologists’ conclusion that he was proficient in
English. The upshot here is that if B.G. were tested in English
even though he was not proficient in the language, the assess-
ment might be racially or culturally biased. 34 C.F.R.
300.304(c)(1)(i). But the evidence supports the hearing of-
ficer’s conclusion that English was the proper language in
which to test B.G. Cintron knew from her review of B.G.’s rec-
ords that he was no longer an English Language Learner and
that he was instructed in and spoke English. Hearing Oﬃcer’s
Decision, Finding of Fact ¶ 37. Several of the District’s other
assessors testified that B.G. was proficient in English and pre-
ferred it to Spanish. See id. ¶¶ 63, 65, 67, 127, 171. And Dr.
Goldstein agreed that if a student is proficient in English, the
WISC-IV does not have a racial or cultural bias. Id. ¶ 55. Sub-
stantial evidence supports the hearing oﬃcer’s conclusion
that B.G. was proficient in, and indeed preferred, English.
Thus, the hearing oﬃcer was correct that the testing was not
racially or culturally biased.
   Relatedly, B.G. contends that nonverbal IQ testing would
have been more accurate. Cintron testified that nonverbal


of fact are entitled to do that without conducting unlawful burden shift-
ing. Indeed, the hearing officer would have been entitled to discount Dr.
Goldstein’s testimony even if he had been unequivocal, since a competing
explanation exists in the record.
14                                                 No. 17-1806

testing is appropriate for students who are English Language
Learners, but that designation no longer applied to B.G. Id. ¶
37. Furthermore, Cintron and Coehlo had observed that B.G.
was comfortable communicating in English; he responded
only in English when Cintron asked him test questions. Id.
Thus, the hearing oﬃcer had no reason to doubt the psycholo-
gists’ assertion that B.G. was proficient in English and could
be tested in that language.
              d. Emotional disability
    B.G. next contends that he should not have been classified
as a student with an emotional disability. He accuses the Dis-
trict’s psychologists of conflating an emotional disability with
the short-term eﬀects of coping with his father’s death. But it
is unclear what the District could have done diﬀerently even
if grief, and not a disability, were the primary cause of B.G.’s
poor emotional indicators. As the District notes, B.G.’s mother
demanded a publicly-funded IEE in this case; it was not prac-
ticable for the District to postpone its evaluation until B.G.
was no longer grieving. And B.G.’s evaluation pointed to-
wards emotional issues, as B.G. himself reported that he has
desire for self-harm and always feels like his life is getting
worse. See id. ¶ 30. B.G. also had very few friends at school
and had already been held back a year. Combine this with his
significantly falling IQ scores and we cannot say that the hear-
ing oﬃcer erred by concluding that B.G. suﬀered from an
emotional disability.
              e. ADHD
   Next, B.G. claims that the psychologists ignored potential
ADHD in their evaluations. ADHD is a medical diagnosis not
within the area of expertise of the evaluators (or the hearing
No. 17-1806                                                     15

oﬃcer), but the evidence suggests that the psychologists did
consider the possibility of ADHD. As the district court noted,
the hearing oﬃcer found that B.G.’s 2009 Psychological Eval-
uation Report, which indicated ADHD symptoms, was unre-
liable because it was out of date. B.G. by J.A.G., 243 F. Supp.
3d at 982 (citing Hearing Oﬃcer’s Decision, Finding of Fact ¶
210). B.G.’s mother then had five years to follow up on the
potential of ADHD, but she failed to do so. Without a diagno-
sis, there was nothing the District’s psychologists could have
done diﬀerently. They were not obliged to make a medical di-
agnosis during their evaluation of B.G.
              f. Cintron’s opinion on B.G.’s learning disabil-
              ity
    There is no question that Cintron believed that B.G.’s pri-
mary problem was either an emotional disability or his eco-
nomic disadvantage and lack of attendance. Cintron found
that B.G.’s attendance problem made it hard to assess whether
he actually had a learning disability. But, contrary to B.G.’s
assertion, Cintron did not recommend that B.G. lose access to
audiobooks even if he were not classified as learning disabled.
See Defendants’ Appendix at 692. And the IEP team ulti-
mately concluded that B.G. was eligible for services because
he had a specific learning disability, see Hearing Oﬃcer’s De-
cision at p. 61, so Cintron’s beliefs did not factor into the final
decision of the IEP team. It is hard to see what Cintron did
wrong here; on the contrary, her reservations were quite rea-
sonable. We find no error here.
16                                                  No. 17-1806

              g. Failure to report academic data
    B.G. argues that the District almost totally failed to report
academic data, but the citations in his brief are limited to sub-
tests that were not completed because B.G. proved uncooper-
ative. Even Dr. Goldstein admitted that B.G. was not engaged
in the process of testing and that the subtests of the KTEA that
Cintron tried to administer were not necessary. Administra-
tive Record at 3175–76, 3419. Moreover, even were we to
credit B.G.’s position on the diﬃculty of testing him, IEP team
member Uchenna Obialor performed a comprehensive
“Learning Environment Screening” that included significant
detail regarding B.G.’s academic weaknesses. See Defendants’
Appendix at 699–704. We see no error with respect to the Dis-
trict’s reporting of academic data.
              h. Cintron’s recommendations
    Finally, B.G. faults Cintron for failure to recommend to the
IEP team that B.G. have a multisensory program and failure
to specify how many instructors he needed and how long he
should be instructed. But it was the IEP team, not Cintron her-
self, whose job it was to create educational goals for B.G. And
the IEP team did write a goal to use “a systematic multi-sen-
sory approach” with B.G to help him learn to decode unfamil-
iar words. Administrative Record at 759. Thus, the IEP team
used Cintron’s report to develop an apparently appropriate
goal. We find no error.
       2. Occupational Therapy Evaluation
   Rebecca Cassidy, an outside contractor with the District
who is employed by private rehabilitation facility Health Pro
Rehabilitation, performed the District’s occupational therapy
evaluation of B.G. She has worked with the District for nearly
No. 17-1806                                                    17

30 years, supervising the District’s occupational therapists
and providing professional development training. Cassidy
holds a bachelor’s degree in occupational therapy and is li-
censed in Illinois.
    Cassidy evaluated B.G. on September 19, 2014. She ob-
served B.G. in the classroom and followed him “through daily
transitions, observing his sensory processing, movement, in-
teraction with other students, and strategies to get from place
to place.” B.G. by J.A.G., 243 F. Supp. 3d at 973 (citing Hearing
Oﬃcer’s Decision, Finding of Fact ¶ 116). She also saw that
B.G. could access the school environment relatively easily and
do basic self-help activities independently. Cassidy also eval-
uated B.G.’s writing through the McMasters Writing Assess-
ment, finding that B.G. could legibly copy 50 letters per mi-
nute, an appropriate level for a sixth grader. But her attempt
to administer the Visual Closure subtest of the Developmental
Test of Visual Perception (DVPT-A) failed due to B.G.’s un-
willingness to engage. Nevertheless, Cassidy was able to con-
clude that B.G. could write and type a bit slower than average
for his age, although he had trouble putting his thoughts onto
paper. She recommended the use of word prediction software
and increased keyboarding practice to improve B.G.’s speed
in performing work.
    B.G. faults Cassidy for failing to assess his hygiene, but the
record does not reveal that personal hygiene was a problem
for B.G. at the time of the evaluation. Neither Cassidy nor any
of the other District evaluators made any notes suggesting
that B.G. appeared to be neglecting his personal hygiene. On
the contrary, B.G. responded positively during a life-skills as-
sessment he took around the time of the IEP meeting, noting
that he brushed his teeth and bathed daily. Administrative
18                                                 No. 17-1806

Record at 804. B.G.’s hygiene problems appear to have been
in the past by the time he was evaluated. What is more, B.G.
is incorrect that Cassidy testified at the hearing that she was
unware of hygiene concerns; as the district court explained,
plaintiﬀ’s counsel never elicited such testimony. B.G. by
J.A.G., 243 F. Supp. 3d at 985–86 (citing Administrative Record
at 2914). In short, the record does not support B.G.’s conten-
tion that Cassidy ignored hygiene issues. Nor does it support
B.G.’s contention that Cassidy conducted a cursory evalua-
tion. Substantial evidence supports the hearing oﬃcer’s con-
clusions.
       3. Social Work Evaluation
    Jennifer Avilas conducted the District’s social work evalu-
ation. She had eighteen years of experience as a social worker
for the District and holds a Bachelor’s and Master’s degree in
Social Work and an Illinois type 73 license. Avilas is also flu-
ent in Spanish. She interviewed B.G. in English (without con-
cern) and B.G.’s mother in Spanish; B.G.’s mother indicated
concerns that B.G. was unable to verbalize his frustrations.
Avilas noted that B.G.’s family lived in a small apartment and
received social welfare benefits.
   Avilas also gave the Strengths and Diﬃculties Question-
naire to B.G.’s then-current and former special education
teachers; the current teacher indicated a normal rating, but the
former teacher provided answers indicating concern with
B.G.’s lack of considering the feelings of others, ability to
share, disruptive behavior, obedience, and work completion.
She observed him in class on September 19, 2014, and noted
that he was disruptive and refused to take direction.
No. 17-1806                                                    19

    Avilas’ report recommended social-emotional accommo-
dations be implemented for B.G. throughout the day. She also
oﬀered to provide B.G.’s mother with a list of professionals
for B.G. to seek counseling for grief. Further, she agreed that
B.G. had an emotional disability. B.G.’s mother, present at the
IEP meeting, specifically noted that she agreed with Avilas’
report.
    B.G.’s first concern is that Avilas never conducted a home
visit and so had no basis to conclude that he could do home-
work at home. But the hearing oﬃcer thought a home visit
was not necessary given Avilas’ interview with B.G.’s mother,
who was deemed credible. Hearing Oﬃcer’s Decision, Find-
ing of Fact ¶ 178. This allowed Avilas to testify about B.G.’s
living situation with suﬃcient specificity that a home visit
was unnecessary. Avilas testified credibly that she had
worked with families with ten children who manage to do
their homework in a two room apartment. Administrative
Record at 2849–50. The hearing oﬃcer was within her discre-
tion to accept this testimony.
    Next, B.G. questions the appropriateness of Avilas’ Func-
tional Behavior Assessment (or, as the district court put it,
Functional Behavior Plan). See B.G. by J.A.G., 243 F. Supp. 3d
at 987. In the district court, B.G. cited only to the testimony of
Dr. Goldstein, which the hearing oﬃcer had discounted be-
cause it did not consider him an expert in areas other than
psychology. Id. The hearing oﬃcer instead credited Avilas’
testimony that the Assessment was adequate and that her rec-
ommendations were based on appropriate research. See Ad-
ministrative Record at 2791. Like the district court, we find no
20                                                   No. 17-1806

reason to disturb the hearing oﬃcer’s finding that Avilas con-
ducted the Functional Behavior Assessment appropriately.
The same is true for the entirety of the social work evaluation.
       4. Physical Therapy Evaluation
    Andrea Alter conducted the District’s physical therapy
evaluation of B.G. She holds a Doctorate in Physical Therapy
from Boston University, is a licensed physical therapist in Il-
linois, and has worked for the District for three years. She
evaluated B.G. on October 24, 2014, including observations
during class, recess, lunch, and transition periods. Alter ob-
served that B.G. could sit upright in class and was able to nav-
igate the halls and stairs between classes. B.G. also demon-
strated strong gross motor skills. He even participated in
physical education class and met weekly with the school so-
cial worker for twenty minutes of interval circuit training.
    Alter found B.G. had decreased endurance due to his
weight and other medical conditions, but that this was not an
issue for the short periods of movement required during the
school day. Relatedly, Alter concluded that B.G. could inde-
pendently access the education environment. While she rec-
ommended modifications to his physical education program,
Alter ultimately concluded that B.G. did not need physical
therapy services.
    B.G. argues that Alter’s assessment did not assess his pain
or posture issues. With respect to pain: while the district court
correctly pointed out the hearing oﬃcer’s mistaken conclu-
sion that Alter had ruled out pain, the court also observed that
“there is actually no significant evidence that B.G. was, in fact,
experiencing pain such that physical therapy was necessary.”
B.G. by J.A.G., 243 F. Supp. 3d at 985. We agree with the district
No. 17-1806                                                  21

court that the hearing oﬃcer’s small error in this instance was
harmless. As for posture, B.G. is simply incorrect that Alter
ignored such concerns. He is also incorrect that Cassidy (the
District’s occupational therapist) noted posture issues; she ac-
tually concluded that B.G.’s penchant for leaning on his desk
rather than sitting up was out of habit rather than a lack of
strength. Administrative Record at 694. We agree with the dis-
trict court that the hearing oﬃcer committed no error in find-
ing the physical therapy evaluation appropriate.
       5. Speech and Language Evaluation
    Joeyllyn Martin performed the District’s speech and lan-
guage evaluation of B.G. She had 12 years of experience with
the District, holds a graduate degree in Speech and Language
Pathology, and is licensed in Illinois with a certification in
clinical competence. Martin observed B.G. in September 2014;
this observation included watching B.G. communicate with
others in small and large groups as well as a one-on-one in-
terview with him. She reported that B.G. was comfortable
speaking English and able to maintain an appropriate conver-
sation.
    Martin also administered several assessments. Through
the Oral Motor Assessment and an informal Voice Assess-
ment, she found that B.G. “was functional for educational
purposes.” An Articulation Assessment revealed B.G.’s ten-
dency to substitute the ‘f’ sound in place of ‘th.’ The Peabody
Picture Vocabulary Test and the CASL showed that B.G. had
“moderate deficits in receptive vocabulary.” Martin did not
believe B.G. had an issue with expressive vocabulary. She also
chose not to perform the Mean Length of Utterance test, ex-
plaining at the hearing that research indicates it should not
22                                                  No. 17-1806

typically be used for children B.G.’s age. B.G.’s expert Dr. Bai-
ley substantially agreed. Administrative Record at 3543 (Dr.
Bailey’s testimony that “[a]s children age, traditional assess-
ments of length of utterance with MLU become less talked
about in the literature and less accurate as an indicator, be-
cause often times teenagers are able to give a whole lot of
meaning with very short words.”). Finally, Martin reviewed
the results of the Lindamood-Bell assessment administered
by an outside individual procured by B.G.’s mother, but
found it somewhat unhelpful because the assessor did not
provide an explanation of his or her findings.
    Martin concluded that B.G. was impaired in receptive lan-
guage and was eligible for speech services. While she lost the
testing protocols for the CASL after the IEP meeting and was
unable to produce them at the hearing, the hearing oﬃcer
found that this did not invalidate the results because Martin’s
report was comprehensive, assessing B.G.’s needs and formu-
lating speech and language goals. Hearing Oﬃcer’s Decision,
Finding of Fact ¶ 81. Finally, Martin declined to give an opin-
ion on B.G.’s reading skills; she testified at the hearing that
reading skills are beyond her area of expertise and that she
would defer to the District’s reading specialist.
    B.G. argues that the hearing oﬃcer incorrectly found the
lost CASL protocols to be harmless. But it is hard to see why
Martin’s misplacement of the protocols should invalidate the
CASL results, much less Martin’s entire evaluation. As the
district court noted, B.G.’s CASL results corroborated the re-
sults of the Peabody Picture Vocabulary Test. B.G. by J.A.G.,
243 F. Supp. 3d at 972. Moreover, Martin had the protocols
when she attended the IEP meeting, and still possessed the
scores and other information in her report at the time of the
No. 17-1806                                                              23

hearing. See Hearing Oﬃcer’s Decision, Finding of Fact ¶ 81.
It is unfortunate that she misplaced the protocols and could
not produce them at the hearing, but we agree with the hear-
ing oﬃcer and the district court that Martin’s mistake did not
doom the entire assessment.
    B.G. argues that Martin was incapable of administering
the CASL, but points to no useful evidence to support this al-
legation. Instead, B.G.’s argument is based on (1) an IEE con-
ducted by Mari Lane which B.G.’s mother procured after the
hearing; and (2) the psychologists’ handling of the BASC-2
and WISC-IV assessments. The former piece of evidence is not
in the record, see supra at 5, and the latter is irrelevant to the
question whether Martin could administer the CASL.
    B.G. also takes issue with Martin’s decision not to test ex-
pressive vocabulary, but Martin felt no need to do so because
B.G. did not have a problem finding the proper word to use
in English. Hearing Oﬃcer’s Decision, Finding of Fact ¶ 84.
Given that Martin had interviewed and observed B.G., it was
reasonable for the hearing oﬃcer to credit her testimony that
an assessment was not necessary. Substantial evidence exists
in the record to support the hearing oﬃcer’s decision in this
area.9
                              III. Conclusion
   This case involves a voluminous administrative record
dealing with subject matter beyond the expertise of federal

    9B.G.’s brief fails to develop arguments with respect to the Nursing
and Assistive Technology assessments, so we find these arguments
waived. Weinstein v. Schwartz, 422 F.3d 476, 477 n.1 (7th Cir. 2005). Absent
wavier, we would agree with the district court that the hearing officer’s
conclusions on these assessments were supported by substantial evidence.
24                                                No. 17-1806

judges. That is why we defer to the hearing oﬃcer’s factual
findings and decline to substitute our own views on educa-
tional policy for the hearing oﬃcer’s. The hearing oﬃcer in
this case conducted a five-day hearing, heard the relevant ev-
idence, and concluded that the District’s experts evaluated
B.G. appropriately. While B.G. presents many complaints
about the District’s evaluators, the record shows that the Dis-
trict’s evaluators were competent, well-trained, and per-
formed comprehensive evaluations. Particularly under the
deferential standard of review applicable here, we have no
cause to set aside the hearing oﬃcer’s well-reasoned decision.
                                                    AFFIRMED